            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA


 KY JOHNSTON,

        Plaintiff,
                                                   Case No. CIV-18-252-RAW-KEW
 v.

 COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

        Defendant.



              ORDER AFFIRMING DECISION OF THE COMMISSIONER

       On September 13, 2019, the United States Magistrate Judge entered a Report and

Recommendation in the above-referenced case, recommending that this Court affirm the

Commissioner’s decision upholding on appeal the findings of the Administrative Law Judge

(“ALJ”), denying benefits to Plaintiff [Docket No. 20]. The time to object has expired and no

objection has been filed.

       Upon full consideration of the record and the issues herein, this court finds that the

Magistrate Judge’s recommendation to affirm the ALJ is well-supported. The ALJ’s decision is

supported by substantial evidence, and the correct legal standards were applied.

       Accordingly, the Report and Recommendation of the United States Magistrate Judge is

hereby AFFIRMED and ADOPTED as this court’s Findings and Order. The decision of the

Commissioner is affirmed.
IT IS SO ORDERED this 30th day of September, 2019.




                                _____________________________________
                                The Honorable Ronald A. White
                                United States District Judge
                                Eastern District of Oklahoma




                                   2
